Citation Nr: 0919837	
Decision Date: 05/28/09    Archive Date: 06/02/09

DOCKET NO.  06-17 609A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1968 to 
November 1970, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2005 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied entitlement to service 
connection for PTSD.


FINDING OF FACT

The Veteran served in combat and has been diagnosed as having 
PTSD based on his claimed combat stressors.


CONCLUSION OF LAW

The criteria for service connection for PTSD have been met.  
38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304, 4.125 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 as amended (VCAA) 
and implementing regulations impose obligations on VA to 
provide claimants with notice and assistance.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

However, as the Board is granting the claim for service 
connection for PTSD, the claim is substantiated, and there 
are no further VCAA duties.  Wensch v. Principi, 15 Vet App 
362, 367-368 (2001); see also 38 U.S.C.A. § 5103A(a)(2) 
(Secretary not required to provide assistance "if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. 
Reg. 59989 (2004) (the notice and duty to assist provisions 
of the VCAA do not apply to claims that could not be 
substantiated through such notice and assistance).
Analysis

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the Veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the Veteran's service, the 
Veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f); see 
Cohen v. Brown, 10 Vet. App. 128 (1997); Zarycki v. Brown, 6 
Vet. App. 91, 98 (1993).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).

In this case, the Veteran's post-service VA treatment records 
include several diagnoses of PTSD, including a June 2005 and 
February 2006 diagnosis by a VA clinical social worker and a 
February 2006 diagnosis by a VA staff psychiatrist.  The 
Veteran's post-service VA treatment records also establish a 
link between the diagnosed PTSD and in-service combat 
stressors.  The initial diagnosis of PTSD was based upon his 
description of traumatic experiences, including the loss of 
five friends manning a large gun during a rocket attack, and 
casualties in his company during his military service in 
Vietnam.  Furthermore, the February 2006 VA patient care note 
states that the Veteran's PTSD was related to military 
service.  Thus, the Veteran has a diagnosis of PTSD and there 
is competent medical evidence of a nexus between his symptoms 
and his claimed in-service stressors.

The only remaining question in this case is whether there is 
credible supporting evidence of the claimed stressors, or 
whether the evidence supports a finding that the Veteran 
engaged in combat.  As indicated in his June 2005 statement 
in support of claim (VA Form 21-4138) and in a June 2005 VA 
patient care note, the Veteran claims that he served as a 
mortar man shooting illumination rounds with the 1st Marine 
battalion, 9th Marines and that, during this service, he 
witnessed the loss of five friends manning a large gun during 
a rocket attack, witnessed several other casualties in his 
company and numerous casualties in the infantry units that 
his group traveled with, engaged in recovery operations of 
units that were overrun, and drank water from a stream in 
which dead bodies were subsequently discovered upstream.  The 
Veteran also indicated that he received the combat action 
ribbon (CAR).

The Veteran's DD 214 and service personnel records confirm 
that he served as a mortar man with the 1st Marine Battalion, 
9th Marines, and that for varying periods between June 1969 
and January 1970 the Veteran participated in Operation Utah 
Mesa and participated in direct support of operations off the 
Vietnamese coast.  Furthermore, the Veteran received the 
National Defense Service Medal, the Vietnamese Service Medal, 
and the RVN Cross of Gallantry.  Notably, the list of awards 
also includes a line with CAR; however, this line appears to 
be crossed out with no explanation given.

A determination that a Veteran engaged in combat with the 
enemy may be supported by any evidence which is probative of 
that fact, and there is no specific limitation of the type or 
form of evidence that may be used to support such a finding.  
VAOPGCPREC 12-99 (1999).  Evidence submitted to support a 
claim that a Veteran engaged in combat may include the 
Veteran's own statements and an "almost unlimited" variety of 
other types of evidence.  Gaines v. West, 11 Vet. App. 353, 
359 (1998).  

The Court has held that receiving enemy fire can constitute 
participation in combat.  Sizemore v. Principi, 18 Vet. App. 
264 (2004).  However, the fact that the Veteran engaged in a 
particular military operation does not, by itself, establish 
that the Veteran engaged in combat.  VAOPGCPREC 12-99 (1999).  

Here, given the consistency of the Veteran's testimony with 
the other evidence in the claims file, the ambiguity as to 
possible receipt of the CAR, the Marine unit with which he 
served, and the operations in which the Veteran participated 
while in Vietnam, resolution of reasonable doubt in the 
Veteran's favor warrants the conclusion that he engaged in 
combat.  See 38 U.S.C.A. § 5107(b); see also Gilbert v. 
Derwinski, 1 Vet. App. at 55-56.

As the Veteran engaged in combat and has been diagnosed with 
PTSD based on his claimed combat stressors, the criteria for 
service connection are met.


ORDER

Entitlement to service connection for PTSD is granted.




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


